Title: Instructions from the Continental Congress, 22 June 1775
From: Continental Congress
To: Washington, George

 

Philadelphia June 22d 1775

In Congress
This Congress having appointed you to be General & Commander in chief of the army of the United Colonies and of all the forces raised or to be raised by them and of all others who shall voluntarily offer their service and join the said army for the defence of American liberty and for repelling every hostile invasion thereof, you are to repair with all expedition to the colony of Massachusetts-bay and take charge of the army of the United Colonies.
For your better direction
First, You are to make a return to us, as soon as possible of all forces, which you shall have under your command, together with their military stores and provisions; and also as exact an account as you can obtain of the forces, which compose the British army in America.
Secondly, You are not to disband any of the men you find raised until further direction from this Congress; and if you shall think their numbers not adequate to the purpose of security, you may recruit them to a number you shall think sufficient not exceeding double that of the enemy.
Thirdly, In all cases of vacancy occasioned by death or a removal of a Colonel or other inferior officer, you are by Brevet or Warrant under your seal to appoint another person to fill up such vacancy, until it shall be otherwise ordered by the provincial Convention or Assembly of the colony, from whence the troops, in which such vacancy happen, shall direct otherwise.
Fourthly, You are to victual at the continental expence all such volunteers as have joined, or shall join the united army.
Fifthly, You shall take every method in your power, consistent with prudence, to destroy or make prisoners of all persons, who now are, or who hereafter shall appear in arms against the good people of the United Colonies.
Sixthly, And whereas all particulars cannot be foreseen, nor positive instructions for such emergencies so beforehand given, but that many things must be left to your prudent and discreet management, as occurrences may arise upon the place or from

time to time fall out; You are, therefore, upon all such accidents or any occasion, that may happen, to use your best circumspection and (advising with your council of war) to order and dispose of the said army under your command, as may be most advantageous for the obtaining the end, for which these forces have been raised, making it your special care, in discharge of the great trust committed unto you that the liberties of America receive no detriment.

By Order of Congress,
John Hancock President

 
In addition to yr Instructions it is Resolved by Congress, That the troops including the volunteers be furnished with camp Equipage & blankets if necessary at the continental expence.
That the Officers now in the army receive their commissions from the Genl & commander in chief.
That a Sum not exceeding two Millions of Spanish milled dollars be emitted by the Congress in bills of Credit for the defence of America.

Chas Thomson Secy
By Order of Congress
John Hancock President

